Citation Nr: 1737654	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected residuals of bladder neck resection status post contracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 1958.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2016, the RO granted an increased disability rating of 40 percent for service-connected residuals of bladder neck resection status post contracture (herein urinary disability), effective November 29, 2010.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the claim for a higher disability rating for the urinary disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The claim was remanded by the Board in May 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's urinary disability is, in relevant part, manifested at worst by intermittent urinary leakage requiring the wearing of absorbent materials which must be changed less than two a day.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for urinary disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7517 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran's claim for increased rating was received in November 29, 2010.  The relevant focus for adjudicating his claim is the period beginning November 2009, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2016).

The Veteran's service-connected residuals of bladder neck resection status post contracture (herein urinary disability) is rated as 40 percent disabling effective November 29, 2010, under Diagnostic Code 7517, for a bladder injury.  The regulation directs that disabilities rated under this code should be rated as voiding dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7517.  

Voiding dysfunction should be rated as urine leakage, urinary frequency, or obstructed voiding.  Of the three, only the ratings addressing urine leakage provide for a disability rating in excess of the currently assigned 40 percent rating.  Urine leakage requiring the wearing of absorbent materials which must be changed more than four times a day warrants a 60 percent disability rating.  The rating schedule for urinary frequency and obstructed voiding do not provide for disability ratings in excess of 40 percent.  See 38 C.F.R. § 4.115a.  

The evidence of record does not demonstrate that a 60 percent disability rating is warranted for urine leakage.  In a December 2010 report of medical history submitted by the Veteran, he reported intermittent urinary leakage that did not require the use of absorbent material or an appliance, although clothing changes have been necessary in the past.  Upon VA examination in January 2011, the Veteran reported intermittent urinary leakage/incontinence in which no pad/absorbent material or an appliance is required.  Again in an April 2014 Disability Benefits Questionnaire, it was noted that the Veteran experienced urinary leakage but did not require absorbent materials or an appliance.  Finally, in a June 2017 VA examination, the Veteran reported urinary leakage that required absorbent materials which must be changed less than two times per pay.  The use of an appliance was not required.  

The remaining VA and private treatment records do not document urinary leakage requiring the use of absorbent materials or an appliance.  

Based on the following, the Board finds that an increased disability rating in excess of 40 percent for the urinary disability, effective November 29, 2010, the date of the claim, is not warranted.  Throughout the claim, and prior to the grant of a 40 percent disability rating, the Veteran asserted that an increased disability rating was warranted due to urinary frequency and voiding obstruction symptoms.  However, since the 40 percent rating was assigned from the date of the claim, he has not reported symptoms regarding urinary leakage that warrant a disability rating in excess of 40 percent.  The evidence of record does not demonstrate, and the Veteran has not reported, urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.  In fact, the relevant evidence, which begins with the December 2010 report of medical history, shows that the Veteran has reported requiring anywhere from zero to less than two changes of absorbent materials and no use of appliances for urinary leakage.  

The Board notes that all possibly relevant diagnostic codes have been considered, but finds that no other codes are applicable.  The Veteran has not been shown to have any renal dysfunction due to his service connected urinary disability.  Moreover, while the Veteran has claimed that he has various disabilities due to his urinary disability, to include diabetes, hypertension, impotence, and prostate cancer, these disabilities have never been shown to be proximately related to his service-connected urinary disability and are not service-connected.  As such, an increased disability rating based on another diagnostic code is also not warranted.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his diabetes is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Therefore, there is no basis on which to grant an increased schedular rating in excess of 40 percent for the service-connected urinary disability.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's urinary disability manifests with urinary frequency, urinary leakage, and voiding dysfunction.  These manifestations are specifically contemplated in the rating criteria for a bladder injury.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  In this case, while the Veteran has not reported that he is or has been unable to obtain and maintain employment due to his service-connected urinary disability.  While he reported that he had to leave his law practice due to his urinary symptoms, he returned to teaching after that until he retired.  As such, consideration of TDIU is not warranted.  

Based on the foregoing, the Board finds that an increased disability rating in excess of 40 percent is not warranted at any point throughout the appellate period.    Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for a higher disability rating for his urinary disability, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2010. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided adequate examinations.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue on appeal has been met 38 C.F.R. § 3.159(c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

A disability rating in excess of 40 percent for service-connected residuals of bladder neck resection status post contracture is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


